Exhibit 10.13

 

[g201602291903263781302.jpg]

 

 

 

December 16, 2015

 

Ms. Shawn Tomasello

3508 Burnt Pine Lane

Miramar Beach, FL 32550-1836

 

Re:Employment Letter

 

Dear Ms. Tomasello:

 

Kite Pharma, Inc. (“Kite” or the “Company”) is pleased to offer you the position
of Chief Commercial Officer, on the following terms and conditions:

 

 

1.

Title; Reporting; Duties.  

 

 

(a)

As Chief Commercial Officer, you will perform such duties as are customarily
provided by the Chief Commercial Officer of a similarly situated company in the
United States and shall have such other responsibilities and duties as may be
from time to time directed by the Company.  You shall report directly to Kite’s
Chief Executive Officer and Chief Operating Officer.

 

 

(b)

You shall devote substantially all of your business time, attention and energies
to the business and affairs of Kite and shall not during the term of your
employment be actively engaged in any other business activity, whether or not
such business activity is pursued for gain, profit or other pecuniary advantage,
that will materially interfere with the performance of your duties or your
availability to perform such duties or that will adversely affect, or negatively
reflect upon, Kite.

 

 

(c)

Your duties shall be performed primarily out of or in the vicinity of Destin,
Florida with the definitive address to be determined. Any duties needed to take
place at Kite’s office, which is currently located at 2225 Colorado Avenue,
Santa Monica, CA 90404 will be for a pre-defined period of one week per month or
as required by the CEO or COO.

 

 

(d)

Notwithstanding the foregoing, the Company may change your title, position,
duties, supervisor and work location from time to time as it deems appropriate.

 

 

2.

Start Date.  Your employment shall commence on December 17, 2015, or such other
date as may be agreed to by you and Kite.

 

 

3.

Compensation.  

 

 

(a)

Base Salary. You shall receive an annual base salary equal to Four Hundred
Twenty Five Thousand ($425,000), which shall be payable in accordance with
Kite’s payroll practices.

 

 

(b)

Performance Bonus.  You shall be eligible to receive an annual performance bonus
payable in cash at a target amount equal to 50% of your Base Salary, subject to
the successful achievement of agreed upon individual and corporate performance
goals

 

 

(c)

Corporate Accommodations.  Your primary residence will be in Florida. In
connection with your employment with the Company, the Company shall reimburse
you for reasonable costs associated with travel and hotel accommodations during
periods in which you are working at the Company’s principal place of business.
You may also elect to use first or business class travel while traveling to and
from the Company’s principal place of business or for any business related
travel.

 

 

 

2225 Colorado Avenue  

● Santa Monica, CA 90404  

●   Phone 310.824.9999  

●   Fax 310.824.9944  

●   www.kitepharma.com  

 

--------------------------------------------------------------------------------

 

[g201602291903263781302.jpg]

 

 

 

(d)

Withholding. Kite shall withhold all applicable federal, state and local taxes
and social security and such other amounts as may be required by law from all
amounts payable under this Section 3 consistent with Florida resident tax
withholding. 

 

 

4.

Equity Awards.  

 

 

(a)

Subject to the approval of the Board of Directors of Kite (the “Board”), or an
authorized committee thereof, you shall be granted a stock option (the “Option”)
to purchase One Hundred Sixty Thousand (160,000) shares of Kite’s common stock
(the “Option Shares”) pursuant to Kite’s 2014 Equity Incentive Plan (the
“Plan”).  Such grant shall be evidenced by an option agreement (the “Option
Agreement”) to be entered into by and between you and the Company.  In the event
of a conflict between this Agreement and the Option Agreement, the terms of the
Option Agreement shall control. The exercise price per Option Share will be
equal to closing price per share of the Company’s common stock as reported on
the NASDAQ Global Select Market on the such Option is granted by the Board, or
an authorized committee thereof.  The Option shall have a 10 year term and shall
vest and become exercisable as follows: (i) 33% upon the first anniversary date
of your Start Date (the “Initial Vesting Date”); and thereafter (ii) the
remaining unvested Options Shares shall vest in 24 equal monthly installments as
of the last calendar day of each month following the Initial Vesting Date.

 

 

(b)

Subject to the approval of the Board, or an authorized committee thereof, you
shall be granted a restricted stock unit (“RSU”) in the amount of 44,000 shares
of Kite’s common stock (the “Restricted Stock”) pursuant to the Plan.  Such
grant shall be evidenced by a Restricted Stock Unit Agreement (the “Award
Agreement”) to be entered into by and between you and the Company.  In the event
of a conflict between this Agreement and the Award Agreement, the terms of the
Award Agreement shall control. Subject to your continuous Services to the
Company, the RSU shall vest in three (3) equal annual installments upon each
anniversary of your Start Date.  

 

 

(c)

In the event that your employment with Kite is terminated without Cause at any
time beginning on the date that is 90 days prior to the effective date of a
Change of Control (as defined in the Plan) and ending on the date that is 12
months following the Change of Control, then (i) all unvested Restricted Stock
and Option Shares shall immediately vest in full, and (ii) the Option will
remain exercisable for a period of 90 calendar days following the date of such
termination, after which time the Option shall expire; provided, however, that
no such Option shall be exercisable after the expiration of its maximum term.   

 

 

5.

Expenses.  Kite will reimburse you for all normal, usual and necessary expenses
incurred in furtherance of the business and affairs of Kite upon timely receipt
by Kite of appropriate vouchers or other proof of your expenditures and
otherwise in accordance with any expense reimbursement and approval policy as
may from time to time be adopted by Kite.

 

6.

Benefits.  As a regular full-time employee, you shall be entitled to participate
in the employee benefits made available to similarly-situated employees, in
accordance with the terms of such benefits plans and programs.  Information
regarding these employee benefits is available in the official plan documents,
summary plan descriptions, and applicable summaries.  Details on each plan will
be provided at the time of hire.  The Company, in its sole discretion, has the
right to amend or terminate any benefit plan or program at any time and without
prior notice.  Your health benefits would be effective on the first day of the
month of employment following the effective date of your hire if you timely
enroll when you commence employment with Kite.  The benefits package currently
includes medical, dental and disability benefits.  

 

 

 

2225 Colorado Avenue  

● Santa Monica, CA 90404  

●   Phone 310.824.9999  

●   Fax 310.824.9944  

●   www.kitepharma.com  

 

--------------------------------------------------------------------------------

 

[g201602291903263781302.jpg]

 

 

 

7.

Vacation.  During each year of your employment you shall be entitled to fifteen
(15) days of paid time off in addition to company recognized
holidays.  Notwithstanding the foregoing, you shall not be entitled to take more
than two (2) consecutive weeks of vacation without the prior written consent of
the Company.   

 

 

8.

Paid Sick Leave.  Upon hire, you will be credited with five (5) days of paid
sick leave, which you may use during calendar year 2015 for yourself or a family
member for the diagnosis, care or treatment of an existing health condition or
preventive care, or specified purposes set forth in the Company’s policy if you
are a victim of domestic violence, sexual assault, or stalking.  

 

 

9.

Representations and Warranties.  You hereby represent and warrant as follows:

 

 

(a)

By accepting the Company’s offer of employment, you represent that you have no
agreements, relationships, or commitments with any other person or entity that
conflict with your obligations to the Company.

 

 

(b)

You have the full right, power and legal capacity to enter and deliver this
Agreement and to perform your duties and other obligations hereunder.  This
Agreement constitutes the legal, valid and binding obligation of the parties,
enforceable against each in accordance with its terms.  No approvals or consents
of any persons or entities are required for you to execute and deliver this
Agreement or perform your duties and other obligations hereunder.

 

 

(c)

You represent and warrant to the Company that you have not brought and shall not
bring with you to the Company, or use in the performance of your duties, any
materials or documents of any former employer that are not generally available
to the public, unless you have obtained written authorization from the former
employer for their possession and use and provided the Company with a copy
thereof.

 

 

10.

Conditions to Employment.  This offer of employment is contingent upon, and your
employment shall be subject to:

 

 

(a)

execution of Kite’s form of Proprietary Information and Invention Assignment
Agreement attached hereto as Exhibit A, which prohibits unauthorized use or
disclosure of Kite’s proprietary information;

 

 

(b)

completion of a background examination to the reasonable satisfaction of Kite;
and

 

 

(c)

satisfying the requirements of the Immigration Control and Reform Act, which may
be accomplished by showing your proof of right to work in the U.S. within three
days of commencing employment (see http://www.uscis.gov/i-9 for a list of
acceptable proof, such as (i) an original drivers license and social security
card, or (ii) a passport).

 

 

(d)

Notwithstanding the foregoing, this offer may be withdrawn by Kite at any time
prior to its execution by the Company.

 

 

11.

Employment-at-will and Termination.  Your employment shall be
at-will.  Accordingly, you may terminate your employment with Kite at any time
and for any reason whatsoever, without or without advance notice, simply by
notifying Kite in writing.  Similarly, Kite may terminate your employment at any
time and for any reason whatsoever, with or without cause or advance
notice.  This at-will relationship cannot be changed except in a writing signed
by the Company’s Chief Financial Officer and you.  The employment terms
contained in this Agreement supersede any other agreements and promises made to
you by Kite or any representative on its behalf, whether oral, written or
implied.

 

 

 

2225 Colorado Avenue  

● Santa Monica, CA 90404  

●   Phone 310.824.9999  

●   Fax 310.824.9944  

●   www.kitepharma.com  

 

--------------------------------------------------------------------------------

 

[g201602291903263781302.jpg]

 

 

 

12.

No Reliance by You on Promise or Representation Not in this Agreement.  In
accepting employment with Kite and signing this Agreement, you agree that you
are not relying on any representation, promise or inducement that has been made
by Kite or any representative on its behalf that is not explicitly stated in
this Agreement.  Kite is not bound by and will not be liable for any
representation, promise or inducement that is not explicitly stated forth in
this Agreement. 

 

 

13.

Governing Law.  The terms of this offer letter shall be governed by, and
construed and interpreted in accordance with, the laws of the State of
California without regard to such State’s principles of conflict of laws, except
as provided in Section 15.  

 

 

14.

Arbitration.  To the maximum extent permitted by law, any dispute between the
parties, including but not limited to those arising out of, or relating to, this
Agreement, shall be exclusively decided by binding arbitration in accordance
with the terms of the Mutual Agreement to Arbitrate Claims, which is attached as
Exhibit B and incorporated into this Agreement.   The Federal Arbitration Act
shall govern the interpretation, enforcement and all proceedings pursuant to the
Mutual Agreement to Arbitrate Claims.  To the extent that the Federal
Arbitration Act is inapplicable, the terms of the Mutual Agreement to Arbitrate
Claims shall be construed in accordance with California law.

 

 

15.

Miscellaneous.

 

 

(a)

This agreement, and your rights and obligations hereunder, may not be
assigned.  Kite may assign its rights, together with its obligations, hereunder
in connection with any sale, transfer or other disposition of all or
substantially all of its business or assets provided the assignee entity which
succeeds to Kite expressly assumes the Kite’s obligations hereunder and complies
with the terms of this Agreement.

 

(b)

This agreement cannot be amended orally, or by any course of conduct or dealing,
but only by a written agreement signed by the parties hereto.

 

(c)

The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect.  No waiver of
any term or condition of this agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 

(d)

This agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter hereof, and supersedes all prior agreements,
arrangements and understandings, written or oral, relating to the subject matter
hereof.  No representation, promise or inducement has been made by either party
that is not embodied in this agreement, and neither party shall be bound by or
liable for any alleged representation, promise or inducement not so set forth.

 

 

2225 Colorado Avenue  

● Santa Monica, CA 90404  

●   Phone 310.824.9999  

●   Fax 310.824.9944  

●   www.kitepharma.com  

 

--------------------------------------------------------------------------------

 

[g201602291903263781302.jpg]

 

 

If you wish to accept employment at Kite Pharma, Inc., under the terms described
above, please sign and date this letter, and return it to me.

 

We look forward to your favorable reply and to a productive and enjoyable
working relationship.

 

Very truly yours,

 

By:

/s/ Cynthia Butitta

 

By:

/s/ Shawn Tomasello

Name:

Cynthia Butitta

 

Name:

Ms. Shawn Tomasello

Title:

CFO & COO

 

Date:

12/20/15

Date:

1/6/16

 

 

 

 

 

2225 Colorado Avenue  

● Santa Monica, CA 90404  

●   Phone 310.824.9999  

●   Fax 310.824.9944  

●   www.kitepharma.com  

 

--------------------------------------------------------------------------------

 

[g201602291903263781302.jpg]

 

 

EXHIBIT A

 

Proprietary Information and Invention Assignment Agreement

 

 

2225 Colorado Avenue  

● Santa Monica, CA 90404  

●   Phone 310.824.9999  

●   Fax 310.824.9944  

●   www.kitepharma.com  

 

--------------------------------------------------------------------------------

 

[g201602291903263781302.jpg]

 

 

EXHIBIT B

MUTUAL AGREEMENT TO ARBITRATE CLAIMS

 

 

 

2225 Colorado Avenue  

● Santa Monica, CA 90404  

●   Phone 310.824.9999  

●   Fax 310.824.9944  

●   www.kitepharma.com  

 